Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 3/14/2022, with respect to the previous objections to claims 34-35 have been fully considered and are persuasive.  Applicant has amended claim 34 and canceled claim 35 to obviate the issues.  The previous objections to claims 34-35 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/14/2022, with respect to the previous 112(a) rejection of claim 50 have been fully considered and are persuasive.  Applicant has amended claim 50 to obviate the issue. The previous 112(a) rejection of claim 50 has been withdrawn. 

Applicant’s arguments, see Remarks, filed 3/14/2022, with respect to the previous 112(b) rejections of claims 34 & 50 have been fully considered and are persuasive.  Applicant has amended the claims to obviate the issues. The previous 112(b) rejections of claims 34 & 50 has been withdrawn. 

Applicant's arguments filed 3/14/2022 regarding the previous 103 rejection of claim 34 have been fully considered but they are not persuasive.

Applicant argues Feld does not teach the purge channels.
Examiner respectfully disagrees.  Examiner maintains a purge channel can be reasonably interpreted from each basin in Feld’s Figures 8 & 9, as the valves 114 feeding air to the various channels of each basin are effectively in parallel to each other.  

Applicant argues Examiner cannot rely on each basin of Feld, as this would lead to malfunction.  Applicant further argues the endoscope (or tubing thereof) would need to be disposed outside at least one of the two basins and/or tubing 

Examiner respectfully disagrees.  Examiner maintains an endoscope could be coupled to the various ports of the two connection blocks at the same time.  Regarding any partial exposure of the endoscope or tubing, Examiner does not consider this destructive/critical to the cleaning operation.  Feld also teaches the lid can be maintained in a partially open condition (see Feld’s Figures 8-9, lid 92.  [0029], [0042]).  

Examiner has also withdrawn the previous 103 rejection basis under modified Petersen.  Applicant has amended claim 34 regarding the gas compressor, as well as the various fluid lines and purge channels such that Examiner considers modified Feld as more closely representative of the curently claimed invention.  Examiner notes that Applicant has also removed limitations pertaining to the second pressure regulator, for which Petersen was relied upon for teaching.  Examiner still considers Petersen as pertinent/applicable, but is currently relying on modified Feld.   

Examiner’s Comment
Applicant did not indicate that the “a plurality of fluid lines…” clause of claim 34 was newly introduced.  Amendments must be indicated via underlining.  
Regarding the Feld reference below, Examiner is relying mainly on the Figures 8-9 embodiment rather than the Figure 6 embodiment, but certain labeling is presented only in Figure 6 which would be applicable to Figures 8-9.  For example, valve 114 of Figure 6, which also is labeled Y16, has its equivalent(s) only labeled as Y16 in Figures 8-9.  Feld’s specification however, appears to describe said structural element with reference to “valve 114”.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/690719, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Applicant’s claims 34-42 appear to pertain to the treatment system of Figure 5.  This embodiment does not appear to be disclosed in the earlier filed provisional application.

Claim Objections
Claim 34 objected to because of the following informalities:  on line 2, add a semi-colon after “compressor”.  Appropriate correction is required.
Claim 34 objected to because of the following informalities:  on line 6, “such that” should be “wherein”.  Appropriate correction is required.
Claim 34 objected to because of the following informalities:  on line 12, “one the” should be “one of the”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 34, 36-37, 40-42, & 50 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 34 recites the limitations "the first channel of the endoscope" and “the second channel of the endoscope” in the last clause of the claim.  There is insufficient antecedent basis for these limitations in the claim.  Claim 34 introduces first and second lumens of the endoscope, as well as first and second purge channels of the claimed treatment system earlier in the claim.  
Claim 50 recites the limitations "the third volume", “the third reservoir”, the third purge channel”, “the third channel”, “the third downstream valve” in line 8.  There is insufficient antecedent basis for these limitations in the claim.  Claim 50 depends on claim 34, but these terms are introduced in claims 41 & 42.   

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 34 & 50 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feld et al. (US 20070100204, “Feld”) in view of Inahara et al. (US 20050161062, “Inahara“).
Feld teaches an endoscope reprocessor comprising the follow of claim 34 except where underlined:

For Claim 34: 
A treatment system comprising: 
a gas compressor (see Figures 6-9, air pump 101.  also refer to “Air Compressor” in Figure 8).  
a pressure regulator disposed downstream of the gas compressor (see Figures 6-9, regulator 104.  refer to regulators upstream of valves Y15 in Figures 8-9); 
a plurality of fluid lines disposed downstream of the pressure regulator, each of the plurality of fluid lines comprising a reservoir, an upstream valve disposed upstream of the reservoir, and a downstream valve disposed downstream of the reservoir, such that the plurality of fluid lines includes a first fluid line and a second fluid line, the first fluid line comprising a first reservoir, a first upstream valve, and a first downstream valve, and the second fluid line comprising a second reservoir, a second upstream valve, and a second downstream valve (see Feld’s Figures 6-9, cylinder fill valve 106, air cylinder 108, valve 114).  Feld teaches two air cylinders 108, with one in Figures 8 & 9 respectively which reads on the reservoirs.  Feld teaches cylinder fill valve 106 (appears to be labeled as Y15), which reads on the upstream valve.  Feld teaches valve 114 (also labeled as Y16), which is applied to each cylinder of the left and right basins in the Figures 7-9 embodiment which admits air to the connection blocks 38 and would read on the downstream valve.  The fluid lines can be considered the dotted/dashed branch lines from where the air line from the air compressor in Figure 8 branches out towards the two Y15s in each of Figure 8 & 9 (the lowest dotted/dashed horizontal branch lines in Figures 8 & 9 lead to the two Y15s); 
a plurality of purge channels that are each configured to be connected to a corresponding lumen of an endoscope, each of the plurality of purge channels being disposed downstream of a corresponding one the plurality of fluid lines, such that each single purge channel of the plurality of purge channels is disposed downstream of a corresponding single one of the downstream valves from the plurality of fluid lines but not downstream of any other of the downstream valves on any other of the plurality of fluid lines, such that the plurality of purge channels includes a first purge channel that is disposed downstream of the first downstream valve of the first fluid line and a second purge channel that is disposed downstream of the second downstream valve of the second fluid line, and such that the first purge channel is configured to be connected to a first lumen of the endoscope, and the second purge channel is configured to be connected to a second lumen of the endoscope while the first purge channel remains connected to the first lumen of the endoscope (see Figures 6-9, refer to either connection block 38 or any of channels downstream of valve 114 as a purge channel).  Examiner interprets either connection block 38 or any of the channels downstream of valve 114 as a purge channel.  One purge channel can be selected from each of Figure 8 & Figure 9 to read on the first and second purge channels; 
such that the treatment system is configured to pressurize the first reservoir with a first volume of a pressurized gas and the second reservoir with a second volume of the pressurized gas from the gas compressor via the pressure regulator, and 
such that the treatment system is configured to allow the first volume of the pressurized gas to flow from the first reservoir into the first purge channel and through the first channel of the endoscope when the first downstream valve is open and to allow the second volume of the pressurized gas to flow from the second reservoir into the second purge channel and through the second channel of the endoscope when the second downstream valve is open (refer above.  see Figures 6-9, air cylinder 108, valve 114).  When valve(s) 114 are opened in Figures 8-9, the recited function will occur.  

Feld appears to teach an air compressor which branches to feed two distinct regulators and cylinders (see Figures 8-9, refer to air compressor and the regulators upstream of valves Y15, which are upstream of the air cylinders).  Feld does not appear to teach a single regulator which pressurizes both air cylinders in Figures 8-9.  

Examiner however, considers it well-known to pass gas through a regulator prior to branching to storage vessels, and refers to Inahara however, teaches charging air and pressure-regulated CO2 to various shampoo storage tanks using distribution blocks (see Figure 4, air compressor 400, pressure regulator 407, CO2 tank 408, distribution blocks 410 & 412, shampoo storage tanks 416-430).  Inahara applies pressure regulator 407 prior to branching to the various storage tanks 416-430.  Regulating the pressure prior to branching to charge storage tanks similar to Inahara as opposed to branching and then regulating the pressure would yield a predictable variation thereof (see MPEP 2143, “(A) Combining prior art elements according to known methods to yield predictable results”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Feld and more particularly to regulate the pressure prior to branching as taught by Inahara because said modification would yield a predictable variation thereof.  

Modified Feld teaches claim 34.
Modified Feld also teaches the following:

For Claim 50: 
The treatment system of claim 34, wherein the treatment system is configured to allow the third volume of the pressurized gas to flow from the third reservoir into the third purge channel and through the third channel of the endoscope when the third downstream valve is open (refer to 112(b) rejection).  The claim introduces terms that would have antecedent basis established in claims 41 & 42.  To advance prosecution, Examiner refers to the claim 41 rejection below regarding duplication of parts of incorporating an additional basin.

Claims 36-37, 40-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feld et al. (US 20070100204, “Feld”) in view of Inahara et al. (US 20050161062, “Inahara“) as applied to claim 35 above, and further in view of Greszler (US 20010032494).
Modified Feld teaches claim 35.
Modified Feld teaches a valve 114, but does not appear to teach the following:

For Claim 36:
The treatment system of claim 34, wherein the first valve and the second valve each comprise a solenoid valve.

Examiner however, considers solenoid valves as well-known in the art and refers to Greszler (see Greszler’s Figure 3, solenoid valves 60 & 70.  [0033]-[0034]).  Using solenoid valve(s) constitutes a simple substitution of valves (see MPEP 2143, "(B) Simple substitution of one known element for another to obtain predictable results”).  
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Feld and more particularly for the valve(s) 114 to be solenoid valves because said modification constitutes a simple substitution of valves in view of Greszler.  

Modified Feld teaches claim 36.
Modified Feld also teaches the following:

For Claim 37:
The treatment system of claim 36, further comprising a first pressure sensor connected to the first reservoir, and a second pressure sensor connected to the second reservoir (see Feld’s Figures 6-9, pressure switch 110).  

For Claim 40:
The treatment system of claim 37, wherein the pressure regulator is configured to output a pressure of between 25 psi and 35 psi (see Feld’s Figure 6, regulator 104).  Examiner is not clear to “about 30 psi” and requires clarification.  Examiner notes that Feld teaches regulator 104 as outputting 1.7 bar (about 24.7 psi), which is similar to Applicant’s disclosed range of about 25-35 psi (see MPEP 2144.05, OVERLAPPING, APPROACHING, AND SIMILAR RANGES, AMOUNTS, AND PROPORTIONS). 

Modified Feld teaches claim 40.
Modified Feld does not teach the following:

For Claim 41: 
The treatment system of claim 40, wherein the plurality of fluid lines includes a third fluid line comprising a third reservoir, a third upstream valve, and a third downstream valve, and the plurality of purge channels includes a third purge channel that is disposed downstream of the third downstream valve of the third fluid line and that is configured to be connected to a third lumen of the endoscope. 

Examiner however, considers this would be read upon by an obvious duplication of parts (see MPEP 2144.04, “Duplication of Parts”).  Examiner considers increasing the number of additional basins (e.g. an additional air cylinder 108 along with corresponding air cylinder valves 106 (Y15) & valves 114 (Y16) would read on the third fluid line.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Feld and more particularly to apply a third basin because said modification is an obvious duplication of parts.  

For Claim 42: 
The treatment system of claim 41, wherein the treatment system is configured to pressurize the third Response dated: March 14, 2022reservoir with a third volume of the pressurized gas from the gas compressor via the pressure regulator (refer to claim 41 rejection regarding duplication of parts).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC LORENZI whose telephone number is (571)270-7586 and fax number is (571)270-8586.  The examiner can normally be reached from 9-5 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Gordon Baldwin at 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MARC LORENZI/Primary Examiner, Art Unit 1718